            Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
STRIKE 3 HOLDINGS, LLC,                          )
                                                 )
       Plaintiff,                                )   Civil Case No.
                                                 )
v.                                               )
                                                 )
JOHN DOE subscriber assigned IP address          )
108.36.174.63,                                   )
                                                 )
       Defendant.                                )
                                                 )

                       COMPLAINT-ACTION FOR DAMAGES FOR
                         PROPERTY RIGHTS INFRINGEMENT

       Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), a Delaware limited liability

company with its principal place of business located at 2140 S. Dupont Highway, Camden,

Delaware 19934, brings this complaint against John Doe subscriber assigned IP address

108.36.174.63 (“Defendant”), and alleges as follows:

                                          Introduction

       1.       This is a case about the ongoing and wholesale copyright infringement of

Plaintiff’s motion pictures by Defendant, currently known only by an IP address.

       2.       Plaintiff is the owner of award winning, critically acclaimed adult motion

pictures.

       3.       Strike 3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and

Blacked Raw adult websites and DVDs. With more than 20 million unique visitors to its

websites each month, the brands are famous for redefining adult content, creating high-end,

artistic, and performer-inspiring motion pictures produced with a Hollywood style budget and

quality.

                                                1
            Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 2 of 15



       4.       Defendant is, in a word, stealing these works on a grand scale.           Using the

BitTorrent protocol, Defendant is committing rampant and wholesale copyright infringement by

downloading Strike 3’s motion pictures as well as distributing them to others. Defendant did not

infringe just one or two of Strike 3’s motion pictures, but has been recorded infringing 29 movies

over an extended period of time.

       5.       Although Defendant attempted to hide this theft by infringing Plaintiff’s content

anonymously, Defendant’s Internet Service Provider (“ISP”), Verizon Online LLC (Verizon

Fios), can identify Defendant through his or her IP address 108.36.174.63.

       6.       This is a civil action seeking damages under the United States Copyright Act of

1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

                                     Jurisdiction and Venue

       7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright actions).

       8.       This Court has personal jurisdiction over Defendant because Defendant used an

Internet Protocol address (“IP address”) traced to a physical address located within this District

to commit copyright infringement. Therefore: (i) Defendant committed the tortious conduct

alleged in this Complaint in this State; (ii) Defendant resides in this State and/or; (iii) Defendant

has engaged in substantial – and not isolated – business activity in this State.

       9.       Plaintiff used IP address geolocation technology by Maxmind Inc. (“Maxmind”),

an industry-leading provider of IP address intelligence and online fraud detection tools, to

determine that Defendant’s IP address traced to a physical address in this District. Over 5,000

companies, along with United States federal and state law enforcement, use Maxmind’s GeoIP




                                                  2
          Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 3 of 15



data to locate Internet visitors, perform analytics, enforce digital rights, and efficiently route

Internet traffic.

        10.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this District because:

(i) a substantial part of the events or omissions giving rise to the claims occurred in this District;

and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this

State. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for

copyright cases) because Defendant resides or may be found in this District.

                                               Parties

        11.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont Hwy,

Camden, DE.

        12.     Plaintiff currently can only identify Defendant by his or her IP address.

Defendant’s IP address is 108.36.174.63. Defendant’s name and address can be provided by

Defendant’s Internet Service Provider.

                                       Factual Background

                              Plaintiff’s Award-Winning Copyrights

        13.     Strike 3’s subscription-based websites proudly boast a paid subscriber base that is

one of the highest of any adult-content sites in the world. Strike 3 also licenses its motion

pictures to popular broadcasters and Strike 3’s motion pictures are the number one selling adult

DVDs in the United States.

        14.     Strike 3’s motion pictures and websites have won numerous awards, such as “best

cinematography,” “best new studio,” and “adult site of the year.” One of Strike 3’s owners,

three-time director of the year Greg Lansky, has been dubbed the adult film industry’s “answer

to Steven Spielberg.”



                                                  3
          Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 4 of 15



        15.     Strike 3’s motion pictures have had positive global impact, leading more adult

studios to invest in better content, higher pay for performers, and to treat each performer with

respect and like an artist.

        16.     Unfortunately, Strike 3, like a large number of other makers of motion picture and

television works, has a major problem with Internet piracy.      Often appearing among the most

infringed popular entertainment content on torrent websites, Strike 3’s motion pictures are

among the most pirated content in the world.

                   Defendant Used the BitTorrent File Distribution Network to
                                Infringe Plaintiff’s Copyrights

        17.     BitTorrent is a system designed to quickly distribute large files over the Internet.

Instead of downloading a file, such as a movie, from a single source, BitTorrent users are able to

connect to the computers of other BitTorrent users in order to simultaneously download and

upload pieces of the file from and to other users.

        18.     To use BitTorrent to download a movie, the user has to obtain a “torrent” file for

that movie, from a torrent website. The torrent file contains instructions for identifying the

Internet addresses of other BitTorrent users who have the movie, and for downloading the movie

from those users. Once a user downloads all of the pieces of that movie from the other

BitTorrent users, the movie is automatically reassembled into its original form, ready for playing.

        19.     BitTorrent’s popularity stems from the ability of users to directly interact with

each other to distribute a large file without creating a heavy load on any individual source

computer and/or network. It enables users, without Plaintiff’s authorization, to take Plaintiff’s

motion pictures, which are often filmed in state of the art 4kHD, and transfer them quickly and

efficiently. Moreover, BitTorrent is designed so that the more files a user offers for download to

others, the faster the user’s own downloads become. In this way, each user benefits from

                                                 4
         Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 5 of 15



illegally distributing other’s content and violating copyright laws.

       20.     Each piece of a BitTorrent file is assigned a unique cryptographic hash value.

       21.     The cryptographic hash value of the piece (“piece hash”) acts as that piece’s

unique digital fingerprint. Every digital file has one single possible cryptographic hash value

correlating to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each piece

is properly routed amongst BitTorrent users as they engage in file sharing.

       22.     The entirety of the digital media file also has a unique cryptographic hash value

(“file hash”), which acts as a digital fingerprint identifying the digital media file (e.g., a movie).

Once infringers complete the downloading of all pieces that comprise a digital media file, the

BitTorrent software uses the file hash to determine that the file is complete and accurate.

       23.     Defendant used the BitTorrent file network to illegally download and distribute

Plaintiff’s copyrighted motion pictures.

       24.     Plaintiff’s investigator, IPP International U.G. (“IPP”), established direct TCP/IP

connections with the Defendant’s IP address, as outlined in Exhibit “A”, while Defendant was

using the BitTorrent file distribution network.

       25.     While Defendant was infringing, IPP downloaded from Defendant one or more

pieces of the digital media files containing Strike 3’s motion pictures listed in Exhibit “A”

(hereinafter the “Works”).

       26.     A full copy of each digital media file was downloaded from the BitTorrent file

distribution network, and it was confirmed through independent calculation that the file hash

correlating to each file matched the file hash downloaded by Defendant.

       27.     Defendant downloaded, copied, and distributed a complete copy of each of

Plaintiff’s Works without authorization.



                                                  5
            Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 6 of 15



        28.     At no point was Plaintiff’s copyrighted content uploaded by IPP to any BitTorrent

user.

        29.     The digital media files have been verified to contain a digital copy of a motion

picture that is identical (or alternatively, strikingly similar or substantially similar) to Plaintiff’s

corresponding original copyrighted Works.

        30.     Defendant’s infringement is continuous and ongoing.             Absent this lawsuit,

Plaintiff knows of no way to effectively prevent Defendant from infringing Plaintiff’s motion

pictures.

        31.     Plaintiff owns the copyrights to the Works and the Works have been registered

with the United States Copyright Office.

        32.     The United States Copyright Office registration information for the Works,

including the registration number, is outlined on Exhibit A

        33.     Plaintiff is entitled to seek statutory damages and attorneys’ fees under 17 U.S.C.

§ 501 of the United States Copyright Act.

                                            COUNT I
                                  Direct Copyright Infringement

        34.     The allegations contained in paragraphs 1-33 are hereby re-alleged as if fully set

forth herein.

        35.     Plaintiff is the owner of the Works, which is an original work of authorship.

        36.     Defendant copied and distributed the constituent elements of Plaintiff’s Works

using the BitTorrent protocol.

        37.     At no point in time did Plaintiff authorize, permit, or consent to Defendant’s

distribution of its Works, expressly or otherwise.

        38.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:


                                                   6
          Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 7 of 15



         (A)   Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;

         (B)   Distribute copies of the Works to the public by sale or other transfer of

ownership, or by rental, lease, or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

         (C)   Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and 501, by

showing the Works’ images in any sequence and/or by making the sounds accompanying the

Works’ audible and transmitting said performance of the work, by means of a device or process,

to members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

definitions of “perform” and “publicly” perform); and

         (D)   Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and 501, by

showing individual images of the works non-sequentially and transmitting said display of the

works by means of a device or process to members of the public capable of receiving the display

(as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

         39.   Defendant’s infringements were committed “willfully” within the meaning of 17

U.S.C. § 504(c)(2).

         WHEREFORE, Plaintiff respectfully requests that the Court:

         (A)   Permanently enjoin Defendant from continuing to infringe Plaintiff’s copyrighted

Works;

         (B)   Order that Defendant delete and permanently remove the digital media files

relating to Plaintiff’s Works from each of the computers under Defendant’s possession, custody,

or control;

         (C)   Order that Defendant delete and permanently remove the infringing copies of the

Works Defendant has on computers under Defendant’s possession, custody, or control;

         (D)   Award Plaintiff statutory damages per infringed work pursuant to 17 U.S.C. §



                                                  7
         Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 8 of 15



504(a) and (c);

       (E)        Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §

505;

       (F)        Prejudgment and post-judgment interest at the applicable rate; and

       (G)        Grant such other and further relief as this Court may deem appropriate under law

and equity.

                                 DEMAND FOR A JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: June 4, 2019                                    Respectfully submitted,

                                                       By:
                                                             John C. Atkin, Esq. (326957)
                                                             JAtkin@atkinfirm.com
                                                             55 Madison Avenue, Ste. 400
                                                             Morristown, NJ 07960
                                                             Tel.: (973) 285-3239
                                                             Fax: (833) 693-1201
                                                             Attorneys for Plaintiff




                                                  8
                                Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 9 of 15
                                                         Exhibit A to the Complaint
Location: Philadelphia, PA                                                                             IP Address: 108.36.174.63
Total Works Infringed: 29                                                                              ISP: Verizon Fios
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            42D25EA4B1A9033D15803A9F27699FE5ACBE02AD 02/24/2019           Vixen         08/02/2018       09/01/2018       PA0002119574
                                                       13:12:32
 2            0B16315F57F07E173D0600CC87ABFC94AE29EC92 11/21/2018           Tushy         11/02/2018       12/10/2018       PA0002145834
                                                       17:29:58
 3            0C38052DA135D91590C9D84E79AC21628D9E9BB6 10/24/2018           Tushy         09/23/2017       10/09/2017       PA0002086134
                                                       19:35:25
 4            16964274EEF2DEB09294CF8A21B1AFBB9CC70842 01/12/2019           Tushy         01/11/2019       01/22/2019       PA0002147904
                                                       11:47:52
 5            25075BEE3E430D7FF4B45A78867471F6EA59D266 12/28/2018           Tushy         12/27/2018       01/22/2019       PA0002147899
                                                       11:45:11
 6            25BB736475DB18C804D23B6C8888A5CA4BC9F352 12/29/2018           Vixen         02/28/2018       04/17/2018       PA0002116071
                                                       12:03:07
 7            2EA0290F13E4A4197E055E913DFCD0B58D85DF2B 10/20/2018           Tushy         10/13/2018       11/01/2018       PA0002143435
                                                       21:11:21
 8            2F83CE09B1F20BE375C20F1028CD3FBEF3813FDE 02/22/2019           Vixen         02/18/2019       03/11/2019       PA0002158598
                                                       11:31:14
 9            352D8D6F68451DBAD94635B8E4343E8D1632C261 10/20/2018           Blacked Raw   10/19/2018       11/25/2018       PA0002136715
                                                       10:41:37
 10           381BDB453192B9B75233C9EE50A69C3D78761F29 11/28/2018           Tushy         11/27/2018       01/22/2019       PA0002149851
                                                       17:48:46
 11           3E4D1B5168D11A249867DAEBCF3B524396BF2FF4 10/04/2018           Blacked Raw   03/08/2018       04/17/2018       PA0002116094
                                                       16:01:13
 12           3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75 02/21/2019           Vixen         02/13/2019       03/11/2019       PA0002158413
                                                       12:26:47
 13           45D4AF0C0675541261833DD3255ABBED35C8CBD4 12/28/2018           Blacked Raw   12/20/2018       01/22/2019       PA0002147906
                                                       11:53:52
 14           4A3136B25E195764C6A5BFB40F2A05BF4D67FC78 10/28/2018           Blacked       10/27/2018       12/10/2018       PA0002145828
                                                       10:45:57
 15           4ED2350365BDA4C8207A8CCEDBC81B0340E58ABC 02/22/2019           Blacked Raw   02/16/2019       03/11/2019       PA0002158595
                                                       13:57:23
 16           53DD9DA9E0B24B4961098D0683C348309445E260 12/28/2018           Vixen         12/25/2018       01/22/2019       PA0002147901
                                                       11:44:40
 17           6A9C3A31CC22405729F230BE6332DE0A31F7BB38 12/28/2018           Vixen         12/20/2018       01/22/2019       PA0002147683
                                                       11:48:44
                         Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 10 of 15
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     7724965CFD0EFA204861E4994E4C375734FAC910   03/09/2019   Vixen         03/05/2019   03/31/2019   PA0002163982
                                                  11:42:09
19     88F141141A30BFF7CE73552E3E170D8D0E470CBF   10/05/2018   Blacked Raw   10/04/2018   10/16/2018   PA0002127787
                                                  13:34:42
20     8B84870625941F984BA357806583B9F62C6D5F9D   02/06/2019   Tushy         01/31/2019   02/22/2019   PA0002155140
                                                  11:50:27
21     8C66EB037AA13EF5404DD5106524B45219995A9C   02/06/2019   Tushy         02/05/2019   02/22/2019   PA0002155146
                                                  12:55:37
22     958114234F010ED12787587C6B9FA13E19388CF1   10/27/2018   Vixen         10/26/2018   12/10/2018   PA0002145824
                                                  11:02:29
23     A2C87322636F63116A37FF787A2288CF1B784CC7   02/07/2019   Vixen         09/11/2017   09/15/2017   PA0002052839
                                                  13:19:02
24     A7671D9A943B4580C4CA097645722A9860A70621   01/04/2019   Vixen         12/30/2018   01/22/2019   PA0002147900
                                                  15:24:39
25     B010B76E07A12376DD21900DD7206BFF8A020A90   10/04/2018   Tushy         10/03/2018   11/01/2018   PA0002143432
                                                  01:35:48
26     C49AEC5636CEE48A256215D292AA9529A653CBDD   02/11/2019   Blacked       01/20/2019   02/22/2019   PA0002155135
                                                  21:18:44
27     D61C5F04FDAB44544326F33150221B2E8A0538C6   03/25/2019   Tushy         03/22/2019   04/08/2019   PA0002164887
                                                  11:54:44
28     DB96A7BA37F3DA55AE4BFC5882FD07052B7F3B8D   01/21/2019   Vixen         01/19/2019   02/22/2019   PA0002155139
                                                  11:46:35
29     FB7E3EA3B9E083499E761482A6C6D7DFDB749555   10/07/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                  01:35:14
            Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 11 of 15
                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                          CASE MANAGEMENT TRACK DESIGNATION FORM

                   Strike 3 Holdings, LLC                 :                  CIVIL ACTION
                                                          :
                   v.                                     :
  JOHN DOE subscriber assigned IP address                 :
             108.36.174.63                                :                  NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   (X)


           06/04/2019                 /s/ John C. Atkin                  Strike 3 Holdings, LLC
Date                                    Attorney-at-law                  Attorney for
        (973) 285-3239                      (833) 693-1201                JAtkin@atkinfirm.com

Telephone                               FAX Number                       E-Mail Address


(Civ. 660) 10/02
          Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 12 of 15

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.
     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.
                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)
     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
                                  Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 13 of 15
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
       STRIKE 3 HOLDINGS, LLC                                                                                    JOHN DOE subscriber assigned IP address 108.36.174.63

    (b) County of Residence of First Listed Plaintiff             Kent County, DE                             County of Residence of First Listed Defendant              Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

      The Atkin Firm, LLC, 55 Madison Avenue, Suite 400,
      Morristown, NJ, 07960, Tel. (973) 285-3239

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                 ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                           ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                           ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                          Injury Product                                                    New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                  Liability                                                   ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud             ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending               Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability         ’ 380 Other Personal          ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage                Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:              ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                           ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                           26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                      ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                          State Statutes
                                             Employment                  Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           17 U.S.C. § 101
VI. CAUSE OF ACTION Brief description of cause:
                                           Copyright Infringement
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         150000                                   JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/04/2019                                                               /s/ John C. Atkin
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:19-cv-02473-JDW Document 1 Filed 06/05/19 Page 14 of 15
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                             Case 2:19-cv-02473-JDW
                                                 UNITEDDocument   1 Filed
                                                        STATES DISTRICT    06/05/19 Page 15 of 15
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                          2140 S. Dupont Hwy, Camden, DE 19934
Address of Plaintiff: ______________________________________________________________________________________________
                       JOHN DOE subscriber assigned IP address 108.36.174.63                       Philadelphia
Address of Defendant: ____________________________________________________________________________________________
                                            All infringements occurred within this jurisdictional district
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                          Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                         Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                 Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                         Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case              is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           06/04/2019
DATE: __________________________________
                                                                     /s/ John C. Atkin
                                                              __________________________________________                                        326957
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
      2.     FELA                                                                               2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
      4.     Antitrust                                                                          4.    Marine Personal Injury
      5.     Patent                                                                             5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                       7.    Products Liability
      8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
      10.    Social Security Review Cases                                                              (Please specify): ____________________________________________

✔      11.    All other Federal Question Cases
                                           Copyright Infringement
              (Please specify): ____________________________________________



                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

                    John C. Atkin
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔
             Relief other than monetary damages is sought.


           6/4/2019
DATE: __________________________________                              /s/ John C. Atkin
                                                              __________________________________________                                        326957
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
